*676Viewing the evidence in the light most favorable to the petitioner (cf., People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the appellant’s guilt beyond a reasonable doubt. The appellant contends that the petitioner failed to disprove the defense that his possession of the gun was merely temporary and innocent (cf., People v Almodovar, 62 NY2d 126, 130). As this case was tried before a court without a jury, the greatest respect must be accorded the determination of the trial court in assessing the credibility of witnesses and resolving disputed questions of fact. The determination of the Family Court is accorded the same weight as that given a jury verdict (see, Matter of Wilson G., 214 AD2d 670; Matter of Jamal V., 159 AD2d 507). Moreover, upon the exercise of our factual review power, we are satisfied that the finding of guilt was not against the weight of the evidence (cf., CPL 470.15 [5]). O’Brien, J. P., Ritter, Pizzuto and Altman, JJ., concur.